DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 4, 8, 13, 15, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9-12, 14, 16, 17, 20-22, 24-29, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiku et al (WO 2013/051718, April, 2013, reference below to the English language equivalent cited by applicants, US 2014/0242701, of record) as evidenced by Scherberich et al (1999, Clin Chem Lab Med) and Yong et al (Open Gene Ther. J, 2013).
Shiku et al teach methods of preparing human monocytes and macrophages transformed ex vivo with a viral vector encoding a CAR wherein the cells are isolated from a blood sample.  The CAR may comprise antigen binding, transmembrane, and intracellular domains.  See ¶’s [0004], [0028], [0082]-[0086], Fig. 2). Monocytes and macrophages inherently express CD14 and are phagocytic (Scherberich et al, abstract, Introduction).  Lenti- and retroviral vectors (at the least, ¶ [0084]) express genes (e.g. gag-pol) and transgenes (e.g. a CAR in this instance) via mRNA from an integrated viral genome, said genome considered a viral component (instant claim 12). The cells are intended as therapeutics and thus are considered pharmaceuticals which are administered for diseases such as cancer and tumors, in some instances back into the source of the cell sample ( e.g. ¶ ‘s [0083], [0091]).  The cells may have effector functions, such as cytotoxicity (¶ [0090]). The CAR may comprise: a CD3zeta intracellular domain and have dual signaling domains (Fig. 2); a CD8alpha transmembrane domain (¶ [0070]); a CD8alpha hinge (Fig. 1, ¶ [0074]); an scFv (Figs. 1 and 2); a binding domain for Her-2/neu (¶ [0060]) which is a synonym for ErbB-2 (Yong et al, 2nd page, first col.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-7, 9-12, 14, 16-18, 20-22, 24-29, 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiku, Scherberich, and Yong et al in view of Schroers et al (Mol Ther., 1999).
The teachings of Shiku, Scherberich and Yong et al are as above and applied as before.  These references do not teach the use of a cytokine in the cells of the biological sample prior to viral transduction or introduction of a nucleic acid encoding a CAR.
Schroers et al teach the transduction of macrophages (prepared from human PBMCs) via lentiviral vectors bearing a transgene wherein the PBMCs were stimulated with GMCSF prior to lentiviral transduction (abstract, page 172, Fig. 5).
The claimed method are essentially disclosed by Shiku et al with the exception of the cytokine culture limitation.  The ordinary skilled artisan, seeking a method to prepare CAR-expressing macrophage or monocytes, would have been motivated to use the GMCSF PBMC culture and transduction methods of Schroers et al because they are taught to be an established and efficient method for transducing human PBMCs or macrophages with a transgene.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating CAR-expressing macrophage/monocytes as taught by Shiku et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claim(s) 1, 2, 5-7, 9-12, 14, 16, 17, 20-29, 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiku, Scherberich, and Yong et al in view of Brentjens et al (US 20160045551 A1).
The teachings of Shiku, Scherberich and Yong et al are as above and applied as before.  These references do not teach the use of a CD47 antagonist in CAR therapy.
Brentjens et al teach the inclusion of CD47 antagonists (e.g. a CD47-specific antibody) in CAR therapeutic methods in order to enhance therapeutic properties (abstract, Fig. 1, ¶ [0143]).
The claimed method are essentially disclosed by Shiku et al with the exception of the CD47 blocking limitation.  The ordinary skilled artisan, seeking a method to prepare CAR-expressing cells, would have been motivated to use the CD47 antagonists of Schroers et al because they are taught to be enhance CAR-mediated therapy.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating CAR-expressing cells for therapeutic purposes as taught by Shiku and Brentjens et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in the expression of CAR molecules (particularly in T cells), the art of record contains no description of predictable, efficient expression of such in primary macrophages or monocytes such that they can be used as therapeutics in vivo.  This has been attributed to the resistance of these cell types to the viral vectors (adenoviral, lentiviral) used to deliver the CAR-encoding nucleic acids (Klichinsky et al, of record, 2020, 2nd page, first col., Villanueva, 2020, middle col.).  Likewise, Levine et al (2017) teach the removal of monocytes and macrophages from conventional CAR immunotherapy protocols (Fig. 1) and the unsuitability of other gene transfer methods into even T cells (page 93, first col.). Thus, the relevant art was generally negative regarding the expression of CAR molecules in macrophages and monocytes.
In a paper published in 2020, Klichinsky et al use the Ad5F35 adenoviral vector to overcome these obstacles and successfully express a CAR in macrophages (see Klichinsky et al above). In a discussion of the Klichinsky et al paper, one of the authors described their discovery of the Ad5F35 vector as “serendipitous” (Villanueva, middle col.).  The relevant art does not attribute this property of the Ad5F35 vector to any particular adenoviral protein or structure.  This statement clearly evidences that the expression of CARs in macrophages and monocytes was at an early stage of development at the time of filing and that the skilled artisan would not know how to make and use such cells using any vector other than Ad5F35 without explicit guidance from the specification or significant empirical experimentation. 
Amount of direction provided by the inventor and existence of working examples: 
The instant specification has no working examples of the claimed therapeutic methods wherein CR-expressing CD14+ cells are administered to a patient.  The specification does not even provide a working example wherein the claimed cells are produced ex vivo. The specification is thus entirely prophetic regarding the claimed invention. The specification also discloses well-known examples of CAR molecule components, and the prophetic use of such in various immune cells.
Although the specification suggests one might attempt to construct CAR-modified CD14+ monocytes and macrophages using means known in the art, there is no evidence that these cells could actually be transduced and expanded to the levels required for in vivo administration and therapy given the significant problems established by the relevant art.  Thus, in order to make and use the invention as claimed, the skilled artisan would have to further develop the methods of modifying CD14+ monocytes and macrophages to express a CAR such that cells might be suitable for in vivo therapy.  In particular, the skilled artisan would have to further develop gene delivery vectors and methods known in the art such that they could be used in the specific cells as claimed.
Nature of the invention and Breadth of the claims:  
The claims are directed to methods of therapy using modified CD14+ cells expressing a CAR. Some claims are not limited to any particular type of disease (claim 21) or are broadly directed to treating any form of cancer (claim 20).  The claims are thus very broad in nature, particularly in light of the lack of disclosure of viable methods of therapy in the specification.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  
Although the level of skill in the art of producing CAR-expressing immune cells is high, the level of skill in the art of expressing CARs in CD14+ cells for therapeutic purposes is low. One would not be able to use the claimed cells in methods of therapy given no more than the teachings available at the time of filing without undue experimentation. The art of record does not provide a single working example of the claimed methods.  Likewise, all of the teachings in the instant application are prophetic statements suggesting how the technology developed in T cells might be further developed for macrophages or CD14+ cells, and essentially no specific direction as to how to use the claimed cells in therapy.  Given the broad scope of the claims, the early developmental stage and the unpredictability of the art at the time of filing, making and using the claimed invention would clearly require undue experimentation. Therefore, the claims are properly rejected under 35 USC 112, first paragraph, as lacking enablement.
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-7, 10-12, 14, 16, 17, 20-29, 31  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-31, 35, 36, 38, 40, 41-44, 47, 49, 54, 55, 57-59, 61-66 of copending Application No. 17/227,193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods produce or use the cells of the ‘193 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-7, 9-12, 14, 16-18, 20-29, 31  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-14, 16-17,19-21, 23, 24, 26-31, 43-46 of copending Application No. 17/559,967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods produce or use the cells of the ‘967 application and are anticipated by the methods of the ‘967 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-7, 9-12, 14, 16, 17, 20-29, 31  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9-13, 15-19, 21-24, 30 of copending Application No. 17/715,558 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods and cells are anticipated by the ‘558 methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 5-7, 9-12, 14, 16, 17, 20-26, 28, 29, 31  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 27-42, 46-49, 52, 53,61, 62, 64 of copending Application No. 17/675,519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods produce or use the ‘519 cells, or overlap in scope with the ‘519 methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-7, 10-12, 14, 16, 17, 20-29, 31  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 26, 27, 29-37, 39-50 of copending Application No. 17/672,415 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods produce or use the ‘415 cells, or overlap in scope with the ‘415 methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-7, 9-12, 14, 16, 17, 20-26, 28, 29, 31  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 26, 27, 29-48, 50, 51, 53-63, 65, 67, 68 of copending Application No. 17/675,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods produce or use the ‘559 cells, or overlap in scope with the ‘559 methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-7, 9-12, 14, 16, 17, 20-26, 28, 29, 31  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11, 12-23, 26, 29, 30 of copending Application No. 17/975,187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods are anticipated by the ‘187 methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633